On April 11, 1933, a motion for a rehearing was denied, with $25 costs, and on April 26th the following memorandum was filed:
Per Curiam.
Upon motion for rehearing we are urged to clarify the practice indicated in the original opinion. The situation presented in this case will not arise in subsequent cases. Under the statute, all motions made for a new trial are deemed denied unless decided within sixty days. *149Under the rule recently adopted, if there is a reversal and the trial court has not passed upon the motion for a new trial, the cause may be remanded to the trial court for that purpose. It appears to us that this fully cares for the situation and is a sufficient clarification of the procedure. There are at least a number of cases in which trial courts, where motions have been made in the alternative, have indicated disposition of the motions made in the event that the first one granted should be reversed on appeal. We see no objection to that practice by trial courts.